Citation Nr: 0208493
Decision Date: 07/26/02	Archive Date: 08/16/02

DOCKET NO. 00-09 581A              DATE JUL 26, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Whether clear and unmistakable error (CUE) exists in the October
1974 rating decision that assigned a 10 percent rating for
residuals of a left wrist fracture.

2. Entitlement to an effective date prior to September 24, 1990,
for the grant of service connection for a chronic adjustment
disorder with post-traumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to April 22, 1997, for
the grant of service connection for degenerative changes of the
left elbow.

(The issues of whether CUE exists in the November 1980 Board
decision that denied entitlement to service connection for a
psychiatric disability and whether CUE exists in the November 1980
Board decision that denied a rating in excess of 10 percent for
residuals of a fracture of the left wrist are the subjects of a
separate decision.)

(The issues of entitlement to a rating in excess of 10 percent for
service-connected psychiatric disorder, as well as eligibility for
Service Disabled Veterans Insurance under Title 38 United States
Code, Section 1922(a) will be the subjects of later decisions).

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from October 1970 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a June 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO), located in Detroit,
Michigan. In connection with his appeal the veteran testified
before the undersigned in May 2002; a transcript of that hearing is
associated with the claims file.

The Board notes that the veteran has perfected an appeal with
respect to the issue of whether CUE exists in the April 1975 rating
decision that denied a rating in excess of 10 percent for residuals
of a left wrist fracture. That issue is, however, tendered moot by
the decision herein below.

The Board also notes that the issues of entitlement to an effective
date prior to September 24, 1990, for the grant of service
connection for a chronic adjustment 

- 2 -

disorder with PTSD, entitlement to an effective date prior to April
22, 1997, for the grant of service connection for degenerative
changes of the left elbow, and entitlement to a rating in excess of
10 percent for service-connected psychiatric disorder, were decided
by the Board in an April 2001 decision. The veteran appealed to the
United States Court of Appeals for Veterans Claims (Court), which
granted the parties' Joint Motion to vacate and remand those
issues. Thus, these matters are again before the Board.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan.
23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)), the Board is
undertaking additional development on the issue of entitlement to
a rating in excess of 10 percent for service-connected psychiatric
disorder. When it is completed, the Board will provide notice of
the development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing this issue.
At that time the Board will also address the insurance issue on
appeal from the VA Regional Office and Insurance Center in
Philadelphia, PA.

Further, the Board notes that via a notice of disagreement received
in May 1998, the veteran has initiated an appeal with respect to
the issue of entitlement to a rating in excess of 10 percent for
degenerative changes of the left elbow, denied by the RO in a
rating decision dated in April 1998. In response, the RO issued a
statement of the case in January 2002 and advised the veteran of
the need to file a formal appeal within the regulatory time period.
At the time of his May 2002 hearing, the veteran indicated he had
submitted a timely substantive appeal and additional evidence
relevant to that issue, and that such was being held in a temporary
folder at the RO. Such is, accordingly, referred to the RO for
association of any timely-filed appeal and/or any additional
relevant evidence with the claims file and for further action as
appropriate prior to certification for appellate review.

Finally, the veteran has raised a claim of entitlement to a total
rating based on individual unemployability due to service-connected
disability.  Such matter is referred to the RO for appropriate
action. 

- 3 -

FINDINGS OF FACT

1. The evidence of record at the time of an October 1974 RO
decision assigning a 10 percent rating for residuals of a left
wrist fracture clearly and unmistakably established that the
residuals included nonunion of the ulna.

2. A final Board decision dated in November 1980 denied service
connection for a psychiatric disability.

3. The first application to reopen the claim of entitlement to
service connection for psychiatric disability was received
September 24, 1990.

4. X-rays dated April 22, 1997, first confirmed the presence of
degenerative changes of the left elbow, later opined to be related
to residuals of a service- connected left wrist fracture.

CONCLUSIONS OF LAW

1. The October 1974 RO decision that assigned a 10 percent rating
to residuals of a left wrist fracture was clearly and unmistakably
erroneous and based on the evidence of record and law as then in
effect, the correct decision at that time is that the veteran's
residuals of a left wrist fracture warranted assignment of a 20
percent rating based on nonunion of the ulna. 38 C.F.R. 3.105(a)
(2001); 38 C.F.R. 4.71a, Diagnostic Codes 5211, 5212 (1974, 2001).

2. The criteria for an effective date prior to September 24, 1990,
for the grant of service connection for a chronic adjustment
disorder with PTSD, have not been met. 38 U.S.C.A. 5110 (West
1991); 38 C.F.R. 3.400 (2001).

- 4 -

3. The criteria for an effective date prior to April 22, 1997, for
the grant of service connection for degenerative changes of the
left elbow have not been met. 38 U.S.C.A. 5110 (West 1991); 38
C.F.R. 3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

During the pendency of the veteran's appeal, the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000), was signed into law. In addition, regulations implementing
the VCAA (codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106,
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg.
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA, will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. They also require VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

The Court has commented that, insofar as CUE motions are not
conventional appeals, and are fundamentally different from any
other kind of action in the VA adjudicative process, the duties to
notify and assist contained in the VCAA are not applicable to CUE
motions. Livesay v. Principi, 15 Vet. App. 165 (2001). In any case,
the Board's decision relevant to the CUE matter herein is entirely
favorable to 

- 5 -

the veteran and represents a complete grant of the benefit sought
on appeal. Therefore, there is no further development that would be
appropriate on that matter.

With respect to the other issues before the Board, the record
reflects that the veteran has been notified of the law and
regulations governing the assignment of effective dates and the
evaluation of mental disorders, as well as the evidence considered
by the RO and the reasons for its determinations. In addition the
RO has afforded the veteran appropriate examinations and
opportunity to submit evidence and argument in support of his
claims. The Board also notes that subsequent to the Court's remand
Order the veteran was notified as to an additional 90-day period in
which to submit further evidence and argument in support of his
claims. He responded in July 2002, submitting additional evidence
in the form of a personal statement and copies of medical records
and VA documents. He indicated he had no other evidence to submit.
Under the regulatory criteria in effect prior to February 22, 2002,
pertinent evidence submitted after certification of the appeal
would generally be referred to the originating agency for
preparation of a Supplemental Statement of the Case unless the
veteran waived his or her right to consideration of such evidence
by the originating agency. See 38 C.F.R. 20.1304 (2001). However,
Section 20.1304 has been amended to eliminate the requirement of a
Supplemental Statement of the Case addressing evidence received
after the certification of the appeal. See 67 Fed. Reg. 3099, 3105-
3106 (January 23, 2002). Finally, the Board notes that it is
unaware of any outstanding evidence or information pertinent to
these claims. As such it finds that the facts pertinent to this
appeal have been properly developed and no further action is
required to comply with the VCAA or the implementing regulations.

CUE

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except on the basis of CUE, as provided in
38 C.F.R. 3.105 of this part. 38 C.F.R. 3.104(a) (2001). The Court
has provided that if a claimant wishes to reasonably raise CUE
"there must be some degree of specificity as to what the alleged
error is and, unless it is 

- 6 -

the kind of error ... that, if true, would be clear and
unmistakable error on its face, persuasive reasons must be given as
to why the result would have been manifestly different but for the
alleged error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the Court
propounded a three-pronged test to determine whether CUE was
present in a prior determination: (1) either the correct facts, as
they were known at the time, were not before the adjudicator (i.e.,
more than simple disagreement as to how the facts were weighed or
evaluated) or the statutory or regulatory provisions extant at the
time were incorrectly applied; (2) the error must be undebatable
and of the sort which, had it not been made, would have manifestly
changed the outcome at the time it was made; and (3) a
determination that there was CUE must be based on the record and
law that existed at the time of the prior adjudication in question.

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1974, 2001). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise the lower rating will be
assigned. 38 C.F.R. 4.7 (1974, 2001). All benefit of the doubt will
be resolved in the veteran's favor. 38 C.F.R. 4.3 (1974, 2001).

The facts are as follows: The veteran applied for VA compensation
benefits for a left wrist disability upon discharge from active
service in June 1974. In September 1974, he presented for a VA
examination. He gave a history of having broken his left wrist in
February 1973, during service. He identified himself as right-
handed. Physical examination revealed a slight dorsal deformity of
the distal radius, reduced palmar flexion of the left wrist, and
some atrophy of the forearm musculature. The pertinent diagnosis
was a healed deformity/Colles' fracture of the left wrist with non-
union of the ulnar styloid (as shown on X-ray).

In a rating decision dated in October 1974, the RO granted service
connection for a deformity, healed fracture of the left wrist with
non-union of the ulnar styloid and 

- 7 -


assigned a 10 percent evaluation under Diagnostic Code 5212,
effective June 21, 1974. The RO cited review of service medical
records showing treatment for a fracture of the distal radius in
February 1973, and also considered the report of VA examination
conducted in September 1974. The RO notified the veteran of the
decision and of his appellate rights.

On VA Form 21-2545, completed in connection with VA examination in
March 1975, the veteran indicated he believed an evaluation in
excess of 10 percent was warranted for his left wrist. Examination
revealed some tenderness of the distal radius and atrophy of the
forearm muscles. The impression was deformity of healed Colles'
fracture of the left wrist. The RO continued the prior 10 percent
evaluation in a rating decision dated in April 1975.

In May 1975, the RO received a notice of disagreement in which the
veteran argued that more than a 10 percent evaluation was
warranted. The RO issued a statement of the case on July 18, 1975.
The veteran did not thereafter perfect an appeal via a timely filed
substantive appeal; the next correspondence from the veteran is
date- stamped as having been received in March 1977. Accordingly,
the October 1974 and March 1975 RO decisions became final. See 38
U.S.C. 4005(c) (1970); 38 C.F.R. 3.104, 19.118, 19.153 (1974, 1975)
[38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 3.104, 20.302, 20.1103
(2001).

The veteran has presented argument that the RO, in October 1974 and
April 1975, erroneously considered malunion of the radius instead
of non-union of the ulna and applied the wrong diagnostic code. He
included such arguments at the time of his May 2002 hearing. Here
the Board notes that the veteran also presented a motion for
revision of a November 1980 Board decision denying entitlement to
an evaluation in excess of 10 percent for residuals of a left wrist
fracture. In a separate decision issued concurrently with the
decision herein, the Board has found its November 1980 decision to
contain CUE and has revised such to reflect assignment of a 20
percent rating assignment based on nonunion of the ulna. The
question of whether CUE exists in the October 1974 and April 1975
decisions may now be addressed. 

- 8 -

The veteran is right-handed and it is undisputed that his left
arm/hand is his minor extremity. See 38 C.F.R. 4.69 (1974, 2001).
Currently, and as extant at the time of the October 1974 RO rating
decision, the law provides that nonunion of the lower half of the
ulna warrants assignment of a 20 percent rating for the minor
extremity. 38 C.F.R. 4.71a, Diagnostic Code 5211 (1974, 2001). The
medical evidence considered by the RO at the time of its October
1974 decision, and again at the time of its April 1975 confirming
decision, showed the veteran to have non- union of the ulnar
styloid residual to his in-service injury. That medical conclusion
was not contradicted by other competent evidence of record.
Moreover, the RO granted service connection specifically for non-
union of the ulnar styloid, and there was no medical evidence
showing malunion of the radius. The RO nevertheless assigned a 10
percent rating based on malunion of the radius under 38 C.F.R.
4.71a, Diagnostic Code 5212 (1974). Such was undebatably a
misapplication of governing law to the correct facts. The governing
law, when applied to the evidence of record, clearly and
unmistakably warranted assignment of a 20 percent evaluation for
residuals of a left wrist fracture, with non-union of the ulnar
styloid, pursuant to Diagnostic Code 5211, effective June 21, 1974,
as if made at the time of the October 1974 decision.

The Board notes that as extant in October 1974, the law provided
for a maximum 10 percent rating for limitation of wrist motion
(absent ankylosis), and provided for an evaluation in excess of 20
percent for the minor extremity only where there was evidence of
nonunion in the upper half of the ulna with false movement, a loss
of bone substance and marked deformity, or where there was evidence
of nonunion in the lower half of the radius with false movement, a
loss of bone substance and marked deformity, or where there was a
loss of supination and pronation such that the hand was fixed. The
evidence considered by the RO in October 1974 did not show any of
the above so as to warrant any further revision with respect to the
RO's October 1974 rating assignment.

The above revision assigns a 20 percent rating effective back to
the original date of the grant of service connection, and is
effective in the place of the October 1974 RO 

- 9 -

decision and continuing thereafter. It therefore moots the question
of revision of the April 1975 confirming RO decision.

Effective Dates

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by VA. See 38 U.S.C.A. 5101(a) (West 1991); 38
C.F.R. 3.151(a) (2001). Any communication or action, indicating an
intent to apply for one or more benefits under the laws
administered by VA, from a claimant, his or her duly authorized
representative, a Member of Congress, or some person acting as next
friend of a claimant who is not sui juris may be considered an
informal claim. Such informal claim must identify the benefit
sought. Upon receipt of an informal claim, if a formal claim has
not been filed, an application form will be forwarded to the
claimant for execution. If received within one year from the date
it was sent to the claimant, it will be considered filed as of the
date of receipt of the informal claim. 38 C.F.R. 3.155 (2001).

Governing regulations provide that an appeal consists of a timely
filed notice of disagreement in writing and, after a statement of
the case has been furnished, a timely filed substantive appeal. 38
C.F.R. 20.200 (2001). A decision of a duly constituted rating
agency or other agency of original jurisdiction shall be final and
binding on all VA field offices as to conclusions based on evidence
on file at the time VA issues written notification in accordance
with 38 U.S.C.A. 5104. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
20.1103 (2001).

Any application for a benefit that is received after final
disallowance of an earlier claim will be considered a reopened
claim if accompanied by new and material evidence. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.160(e) (2001).

Under 38 C.F.R. 3.400(b)(2)(i), the effective date for a grant of
direct service connection will be the later of the day following
separation from active service or the date entitlement arose if a
claim is received within one year after separation 

- 10 -

from service. Otherwise, the effective date is the date of receipt
of claim or date entitlement arose, whichever is later. Under 38
C.F.R. 3.400(b)(2)(ii), the effective date for presumptive service
connection will be the date entitlement arose, if a claim is
received within one year after separation from active duty.
Otherwise, the effective date will be the date of receipt of the
claim, or the date entitlement arose, whichever is later. Where the
requirements for service connection are met during service, the
effective date will be the day following separation from service if
there was continuous active service following the period of service
on which the presumption is based and a claim is received within 1
year after separation from active duty.

Where service connection is established based on receipt of new and
material evidence received within an appeal period or prior to an
appellate decision, the effective date will be as though the former
decision had not been rendered If new and material evidence is
received after final disallowance, the effective date is the date
of receipt of the new claim or the date entitlement arose,
whichever is later. 38 C.F.R. 3.400(q), (r).

Effective Date Prior to September 24, 1990, for the Grant of
Service Connection for a Chronic Adjustment Disorder with PTSD

In a rating decision dated in November 1977, the RO denied service
connection for a nervous condition. The veteran appealed and in a
final decision dated in November 1980, the Board denied service
connection for psychoneurosis. By operation of 38 U.S.C.A. 7103(a)
and 7104(a), decisions of the Board are final.

Subsequent to the November 1980 decision and up to September 1990,
the record reflects receipt of statements from the veteran and
medical records pertinent to orthopedic disability, without receipt
of any evidence that may be interpreted as an application to reopen
the veteran's service connection claim. On September 24, 1990, the
RO first received a statement in which the veteran evidenced an
intent to again pursue VA compensation benefits based on
psychiatric disability.

In a rating decision dated in October 1990, the RO determined that
the evidence added to the record since November 1980 did not
provide a new factual basis to allow the veteran's claim. The
veteran appealed that decision. In December 1994, the Board granted
reopening of the veteran's claim and then remanded the reopened
claim for further development. The Board again remanded the claim
in February 1996.

In a decision dated in March 1999, the Board granted service
connection for chronic adjustment disorder with PTSD. The RO
effectuated that decision by rating action dated in April 1999 and
assigned an effective date of September 29, 1990, based on the date
of receipt of the veteran's reopened claim for benefits.

The veteran argues that he applied for VA compensation benefits
based on a nervous condition the same date he applied for service
connection for his left wrist disability. He continues to argue
that upon his award of service connection for the left wrist he
notified the RO that they had forgotten to address the psychiatric
claim. He indicated that such matter was erroneously documented as
a claim for "headaches" and that no adequate examination or other
action was taken on his nervous condition claim. He argues that the
same effective date for the grant of service connection for his
left wrist disability should be assigned to the grant of service
connection for his psychiatric disability.

The Joint Motion, dated in May 2002, cites the Court's earlier
memorandum decision in this case as necessitating remand of the
effective date matter. In that memorandum decision, the Court
discussed the veteran's Board CUE motion, decided in a separate
Board decision, and concluded that, "...the essence of the
appellant's claim is for an earlier effective date" and that on
remand,

... the appellant is free to request that the Board address all
theories under which an earlier effective date could be assigned,
including Hayre v. West, in terms of the effect of the BVA's
failure to obtain, before it rendered 

- 12 -

its 1980 decision, pertinent SMRs that the veteran specifically
requested.

In a separate decision, the Board considered the question of the
finality of that November 1980 decision. The Court has held that
finality may be vitiated in cases of grave procedural error. Hayre
v. West, 188 F.3d 1327, 1332, 1334 (1991)). Although a review of
the historical record reveals that complete service medical records
were not available at the time of the November 1980 Board decision,
and although the veteran had requested VA to make further efforts
to obtain his service records the record reflects that efforts to
obtain complete records had been unsuccessful at the time the Board
made its November 1980 decision. Nevertheless, at that time the
Board did consider the statements and entries that have been
identified as relevant by the veteran, in particular, conflicting
statements prepared by his commanding officer. The veteran does not
identify, nor does the record reflect later receipt of any
additional service medical records showing diagnosis of an acquired
psychiatric disability during service. As such, and as found in the
separate Board decision issued contemporary to the decision herein,
no "grave procedural error" is shown to vitiate the finality of the
November 1980 Board decision. The Board continues to note that in
its separate decision the Board has denied a motion for revision of
the November 1980 Board decision based on CUE. See. 38 U.S.C.A.
7111 (West Supp. 2001); 38 C.F.R. 20.1400-20.1411 (2001). Thus, the
November 1980 Board decision represents a final denial of service
connection for psychiatric disability.

Here the Board emphasizes that a review of the claims files reveals
that subsequent to the November 1980 decision and notification to
the veteran thereof, the next communication from the veteran
pertinent to psychiatric problems was received by the RO September
24, 1990. As set out, service connection was granted effective that
date.

There is no evidence of any communication dated in the interim
between the final November 1980 Board decision and the September
24, 1990, statement that may reasonably be construed as an
application to reopen the claim of entitlement to 

- 13 -

service connection for psychiatric disability. Nor is there any
medical evidence during that interim period that pertains to
psychiatric disability. As such 38 C.F.R. 3.400(l)(1)(ii) is for
application, and the effective date may not be earlier than the
date of receipt of the September 24, 1990, claim.

Effective Date Prior to April 22, 1997, for the Grant of Service
Connection for Degenerative Changes of the Left Elbow

Available service records document only injury to the left wrist.
A review of the record reveals that the veteran's initial, June
1974, claim for benefits, identified a broken left arm. Clinical
and diagnostic findings at the time of the August 1974 VA
examination were restricted to the left wrist and the veteran
offered no complaints pertinent to his elbow. The RO then granted
service connection for the residuals of a left wrist fracture. In
March 1975 and August 1977, VA examinations again showed clinical
findings only with respect to the left wrist and the veteran made
no complaints relevant to his elbow. In statements made during this
period the veteran referred to his left wrist and/or left arm,
indicating a higher rating should t e assigned based on impairment
to his entire arm.

VA orthopedic clinic records dated from 1983 to 1985 reflect the
veteran's complaints of left wrist pain, with pain and/or numbness
in the entire arm. No findings pertinent to the elbow are noted in
those records or in the April 1985 report of VA examination.

VA outpatient records dated in August and October 1990 note
complaints of left wrist pain. Examination revealed normal elbow
motion, without noting diagnosis or complaints pertinent to the
elbow. At this time the veteran was pursuing an increased
evaluation with respect to his service-connected left wrist
disability. In his substantive appeal he argued he had constant
pain in his left arm.

A report of VA hospitalization, from January to February 1991,
includes note of wrist complaints and a diagnosis of nonfusion of
the left wrist. A February 1991 VA medical statement sets out
limitations in manual activities due to an 

- 14 -

"...increased and gradual deterioration of his injured arm and
wrist..." Other February 1991 records show the veteran's left arm
was casted due to complaints of left wrist pain and arm swelling.
No findings specific to the elbow are shown in those medical
records. X-rays taken in April 1991 revealed findings pertinent to
the left hand and wrist, without note of any elbow pathology.

The veteran argues that he raised the matter of his left elbow
disorder at the time of his May 1991 RO hearing, at which time he
indicated he had pain not only in his left wrist but also in his
left arm and that his entire arm would swell. See Transcript at 16-
17.

A VA medical statement dated in August 1991, reflects consideration
of a fusion of the left wrist; no findings pertinent to the elbow
are contained in that statement.

The veteran also cites complaints of left elbow pain made to
medical examiners at the time of VA orthopedic treatment in
December 1995 and VA examination in March 1996 as indicative of a
claim for benefits.

A review of the evidence shows that a December 1995 orthopedic
clinic progress note includes the physician's assessment that the
left shoulder and left arm were normal. A December 1995 Michigan
Department of Social Services record notes a history of arthritis
in the left thumb and wrist. Under the heading pertinent abnormal
findings was report of pain with motion in the left wrist.

At the time of VA examination in April 1996, the veteran reported
that his left elbow did not move as far as it should. Examination
showed elbow extension and flexion to be normal bilaterally.. The
veteran was wearing a short arm at the time of the examination.
This was at his own initiative, to avoid pain when moving his
wrist. X-rays were reported to show wrist degeneration. The motion
ranges and other findings given by the examiner were stated to
reflect the veteran's status a week earlier. X-rays were not
interpreted as showing abnormality of the left elbow. The examiner
otherwise noted no left elbow pathology.

- 15 -

VA outpatient records show that the veteran was seen in the
orthopedic clinic April 22, 1997 with complaints of left wrist
pain. X-rays showed minimal osteoarthritis changes and soft tissue
swelling in the left elbow area. An orthopedic clinic progress note
dated in May 1997 shows the physician's assessment that it was
unlikely that the veteran's elbow pain and clink were due to his
complained-of injury.

In a statement received in June 1997, the veteran specified he was
seeking VA benefits based on a left elbow disorder.

X-rays of the left elbow taken in July 1997 showed arthritic
changes in the left ulna. Magnetic resonance imaging showed mild
effusion in the left elbow joint, reported by the radiologist to
possibly be related to prior trauma or inflammation. Also noted
were mild degenerative arthritis changes in the left elbow joint,
with the suggestion of a partial tear or injury to the muscle and
tendon attached to the olecranon process of the proximal left ulna.

The veteran reported for VA examination in September 1997. At that
time he complained of left wrist pain that radiated to his elbow.
Examination revealed tenderness near the lateral side between the
lateral head and olecranon. The physician opined the veteran had
minimal degenerative changes near the olecranon consistent with a
history of injury and opined such was secondary to the veteran's
left wrist disability.

By rating decision dated in April 1998, the RO granted service
connection for degenerative changes of the left elbow, effective
April 22, 1997.

The Joint Motion cites the Board's conclusion that there was no
evidence of a claim for service connection for a left elbow
disability prior to April 22, 1997. The veteran's March 1977
statement, that his already service-connected left wrist condition
should be rated based upon his entire left arm, was cited as a
claim for additional benefits based on the left elbow. However, a
review of the veteran's claims files shows that prior to June 1997
the RO received no written 

- 16 -

correspondence in which the veteran stated that he was seeking
service connection benefits based on disability of the left elbow.
At most, the veteran included general complaints as to pain and/or
swelling, restricted not only to his wrist but extending to his
arm. The Board specifically acknowledges the veteran's argument
that his hearing testimony should be considered as it was
"ascertainable" from such testimony, and from medical records, that
he had elbow problems, rather than general left upper extremity
problems. However, a claim must be in written form and evidence an
intent to seek benefits to be accepted by VA. See . 38 C. F.R.
3.154, 3.155 (2001). Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir.
1998). Moreover, with respect to the veteran's complaints of elbow
pain, as shown in medical records prior to April 1997, the record
is consistent in showing no objectively identifiable disability
prior to the April 1997 X-ray.

Insofar as the effective date for the grant of an original service
connection claim shall be the later of the date entitlement arose
or the date of claim, see 38 U.S.C.A. 5110(g), even were the Board
to accept evidence earlier than the June 1997 statement from the
veteran as a claim, the presence of left elbow disability due to
service-connected disability was not established until April 22,
1997. In this case, the RO assigned as an effective date the April
1997 date of the X-ray first confirming the presence of an
identifiable left elbow disability, arthritis. As there is no prior
competent evidence of identifiable left elbow disability,
entitlement was not shown prior to April 22, 1997. As such, an
earlier effective date for the grant of service connection is not
warranted.

- 17 -

ORDER

Clear and unmistakable error having been found in the October 1974
rating decision that assigned a 10 percent rating for residuals of
a fractured left wrist, the decision is revised to reflect
assignment of a 20 percent evaluation based on non-union of the
ulnar styloid, pursuant to Diagnostic Code 5211, effective June 21,
1974. The appeal is granted to this extent.

An effective date prior to September 24, 1990, for the grant of
service connection for a chronic adjustment disorder with PTSD is
denied.

An effective date prior to April 22, 1997, for the grant of service
connection for degenerative changes of the left elbow is denied.

Shane A. Durkin 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you'%
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 18 -

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 19 -



